DETAILED ACTION
This action is in response to application filed on 22 July 2019 (including amendment filed simultaneously).  Claims 1-10 and 21-26 are now pending in the present application and claims 11-20 are canceled.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
22 July 2019
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 21-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (CN 105722096 A; hereinafter Xu).
Regarding claims 1 and 21, Xu discloses an uplink data transmission method, applied to a terminal, comprising:
sending uplink data by using an unlicensed resource { (see par. 98, 115, 193; Figs. 1-11) }; and
sending the uplink data by using a licensed resource in a case that the sending the uplink data by using the unlicensed resource fails { (see par. 98, 115, 128, 134, 193; Figs. 1-11) }.
Regarding claim 2, Xu discloses the uplink data transmission method of claim 1, wherein the sending the uplink data by using the unlicensed resource comprises: sending the uplink data by using the unlicensed resource in a manner of incremental target received power, wherein a target received power of the uplink data in an (n+l)-th transmission is greater than a target received power of the uplink data in an n-th transmission, wherein n is a positive integer greater than or equal to 1 { (see par. 98, 115, 128, 134, 193; Figs. 1-11) }.
Regarding claim 3, Xu discloses the uplink data transmission method of claim 2, wherein the sending the uplink data by using the unlicensed resource in the manner of 
ReceivedTargetPower=InitialReceivedTargetPower+(TRANSMISSION_COUNTER-l)*powerRampingStep;
wherein ReceivedTargetPower is the current target received power, InitialReceiveTargetPower is an initial target received power of the uplink data in a first transmission, TRANSMISSION COUNTER is a serial number of a current transmission of the uplink data, and powerRampingStep is an incremental step of received power; and sending, according to the current target received power, the uplink data { (see par. 98, 115, 128, 134, 193; Figs. 1-11) }.
Regarding claim 4, Xu discloses the uplink data transmission method of claim 3, further comprising: receiving a system message, a radio resource control (RRC) signaling or a dedicated message; wherein the system message, the RRC signaling or the dedicated message carries at least one of the initial target received power or the incremental step of received power; and wherein the RRC signaling comprises an RRC connection reconfiguration signaling, an RRC connection release signaling, an RRC connection setup signaling or an RRC connection reestablishment signaling { (see par. 98, 115, 128, 134, 193; Figs. 1-11) }.
Regarding claim 5, Xu discloses the uplink data transmission method of claim 1, wherein the sending the uplink data by using the licensed resource in the case that the sending the uplink data by using the unlicensed resource fails comprises: if a random access response sent by a base station and carrying uplink grant information is received after the uplink data is sent by using the unlicensed resource, sending the uplink data by using the 
Regarding claim 6, Xu discloses the uplink data transmission method of claim 5, further comprising: receiving a system message, an RRC signaling or a dedicated message sent by the base station; wherein the system message or the RRC signaling carries the preset number, and the RRC signaling comprises an RRC connection reconfiguration signaling, an RRC connection release signaling, an RRC connection setup signaling or an RRC connection reestablishment signaling { (see par. 98, 115, 128, 134, 193; Figs. 1-11) }.
Regarding claim 7, Xu discloses the uplink data transmission method of claim 5, wherein in a case that a transmission condition of the sending the uplink data by using the unlicensed resource satisfies a preset condition, the sending the uplink data by using the licensed resource further comprises: in a case that a previous transmission of the uplink data using the unlicensed resource fails and has a transmit power reaching a power threshold, re-initiating the random access and sending the uplink data by using the licensed resource { (see par. 98, 115, 128, 134, 193; Figs. 1-11) }.
Regarding claims 8, 10, 22-23, and 25-26, Xu discloses an uplink data transmission method, applied to a terminal, comprising: sending a preamble sequence by using an unlicensed resource; sending uplink data within a transmission time interval corresponding to a moment at which the preamble sequence is sent; and in a case that a random access response carrying uplink grant information is received within a preset period of time, re-
Regarding claim 9, Xu discloses the uplink data transmission method of claim 8, further comprising: in a case that the random access response or a downlink notification sent by a base station is not received within the preset period of time, re-initiating a random access by using the unlicensed resource or the licensed resource, wherein the downlink notification is information sent by the base station in successful reception of the preamble sequence and the uplink data { (see par. 98, 115, 128, 134, 193; Figs. 1-11) }.















Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
12 May 2021